DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a safe comprising: a safe enclosure; an electronic lock comprising a moveable bolt configured to engage with a side wall of the safe enclosure; and an electronic controller configured: to monitor a position of the moveable bolt to detect whether the moveable bolt is extended to a locked position in which the moveable bolt is engaged properly with the side wall of an enclosure; to detect a pattern of reflected light from a surface of the movable bolt over a period of time; and to determine whether the detected pattern of reflected light has a timing and a magnitude corresponding to a predetermined pattern of emitted light occurring when the moveable bolt is extended to the locked position; wherein the predetermined pattern of emitted light comprises one or more parameters that are varied with time.

The closest prior art of record, U.S. Patent Number 8,686,869 to Sharma et al., disclose a lock assembly comprising: a safe enclosure (column 4, lines 33-36); an electronic lock (130) comprising a moveable bolt (140) configured to engage with a side wall of the enclosure (via 150); and an electronic controller (318) configured: to monitor a position of the moveable bolt to 
However, Sharma et al. do not disclose the detected pattern of reflected light has a timing and a magnitude corresponding to a predetermined pattern of emitted light, wherein the predetermined pattern of emitted light comprises one or more parameters that are varied with time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
July 20, 2021